Title: From John Adams to Mathew Carey, 21 July 1813
From: Adams, John
To: Carey, Mathew



Quincy July 21 1813

I have been highly gratified by your obliging letter recd Yesterday.
You need not give yourself any concern about my Name in your future Edition. I desire no more than Neighboursfare. A memoir from me, would amount to little more, than the Soliloqui of the Fly upon the Chariot Wheel “What a Dust We raise”? And would excite many little Strong Passions, that we might injure rather than Serve the cause. Your maxim “Stet evique Sua Gloria” is a Precept of high importance in morality and religion too, as well as Sound Policy: but I have not heard or read of any nation among whom it has been much regarded.
There are in the Greek and Roman Historians many great Characters: but I Suspect they are all exaggerated: And many black and base ones, painted in too dark colours. Were even Cataline and Clodius worse Characters than Cæsar? Yet Cataline has been doomed to perpetual infamy: while Cæsar has given his name to an empire, which lasted, till another Emperor, Napoleon, as good and great as himself, dissolved it.
The Systems of Banks and Funds, to which Washington gave the Sanction of his name; though they were none of his; were worse in my Opinion, than the Paper Money System of the old continental Congress; and have introduced Luxury, Avarice and insecurity of property. But the Character of the Nation is not changed
I live out of the World, too much to know “the public Passions” to feel the febrile Ictus of the pulse. But do they Strike oftener in a Second now, than they did in Shaises Rebellion? In the Western insurrection in Pensilvania? In Fries’s outrageous Riot and Rescue? In the time of Genet, when my old Friend Jonathan Dickinson Sargent and Dr Huchinson at the head of the Congregation of Philadelphia, threatened to drag Washington from his Chair? Or When ten thousand People, paraded the Streets of Philadelphia; and Markett Street before my door, was as full as one man could Stand by another, in the Evening of my Fast day; menacing what?
The Federalists are now retaliating upon the Republicans their Conduct from 1789 to 1800. I am Sorry to See them Such Servile Imitators. But I apprehend Explosions now, no more than I have done for four and twenty Years.
I am Sir, with great and increasing Esteem, your / obliged Servant

John Adams